OPINION — AG — ** OPEN MEETING — DEFINITIONS — CORPORATION COMMISSION — JUDICIAL BODY ** THE CORPORATION COMMISSION IS 'NOT' A PART OF THE " STATE JUDICIARY " AS THAT TERM IS USED IN 25 O.S. 304 [25-304](1) . THE CORPORATION COMMISSION IS A PUBLIC BODY AS DEFINED IN 25 O.S. 304 [25-304](1) AND, THEREFORE, ITS MEETINGS 'ARE' SUBJECT TO THE PROVISIONS OF THE OPEN MEETING ACT. (STATE AGENCY, ADMINISTRATIVE HEARINGS, ADJUDICATION OF CASES, RULES AND REGULATIONS, CONSTITUTIONAL AGENCY) NOTE: OVERRULED BY ' MONSON V. STATE EX REL STATE CORPORATION COMMISSION — 673 P.2d 839 ' ** WITHDRAWN ** CITE: 25 O.S. 301 [25-301], ARTICLE IX, SECTION 19, ARTICLE VII, SECTION 1, 25 O.S. 314 [25-314], ARTICLE II, SECTION 25, ARTICLE IX (GERALD E. WEIS)